
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21


EMPLOYMENT AGREEMENT

        Technology Solutions Company, a Delaware corporation doing business as
TSC, and Timothy P. Dimond ("Employee") enter into this Employment Agreement
("Agreement") as of January 21, 2002.

        In consideration of the agreements and covenants contained in this
Agreement, TSC and Employee agree as follows:

        1.    Employment Duties:    TSC shall employ Employee as Senior Vice
President and Chief Financial Officer. Employee shall have such
responsibilities, duties and authority as the Chief Executive Officer may
reasonably designate. The Chief Executive Officer may, from time to time, expand
or contract such duties and responsibilities and may enhance but not diminish
Employee's title or position. Employee shall perform faithfully the duties
assigned to him to the best of his ability and shall devote his full and
undivided business time and attention to the transaction of TSC's business.

        2.    Term of Employment:    The term of employment ("Term of
Employment") covered by this Agreement shall commence as of the effective date
of this Agreement and continue until terminated pursuant to Section 3 below.

        3.    Termination:    TSC may terminate Employee's employment for any
reason upon giving Employee 90 days notice of the termination. TSC may make such
termination effective at any time within such 90 day notice period. TSC must,
however, continue Employee's normal salary and health insurance benefits until
the end of the 90 day notice period. In addition, TSC may terminate Employee's
employment and this Agreement immediately without notice and with no salary and
benefit continuation if Employee engages in "Serious Misconduct." For purposes
of this Agreement, "Serious Misconduct" means embezzlement or misappropriation
of corporate funds, other acts of dishonesty, significant activities materially
harmful to TSC's reputation, willful refusal to perform or substantial disregard
of Employee's assigned duties (including, but not limited to, refusal to travel
or work the requested hours), or any significant violation of any statutory or
common law duty of loyalty to TSC. Employee may terminate his employment upon
giving TSC 90 days prior written notice. Upon receiving notice, TSC may waive
its rights under this paragraph and make Employee's termination effective
immediately or anytime before the 90 day notice period ends.

        If following a Change in Control (which is defined as (i) the
acquisition by any individual, entity or group, of beneficial ownership (within
the meaning of Rule 13 d-3 promulgated under the Securities Exchange Act of
1934) of 40% or more of the outstanding shares of the common stock of TSC;
(ii) the approval of the stockholders of TSC of a merger, where immediately
after the merger, persons who were the holders of a majority of TSC's
outstanding common stock immediately prior to the merger fail to own at least a
majority of the outstanding common stock of the surviving entity in
substantially the same proportions as their holdings of TSC common stock
immediately prior to the merger; (iii) the sale of substantially all the assets
of TSC other than to a corporation in which more that 60% of the outstanding
shares are beneficially owned by the individuals and entities who are the
beneficial owners of the Company stock prior to the acquisition, or (iv) the
naming of a new CEO, Employee's title, position, duties, or salary is diminished
and Employee resigns within 90 days after the diminishment becomes effective, or
if Employee is ordered to relocate permanently to any location outside of the
Chicago metropolitan area and employee declines and is terminated, Employee
shall be entitled to Employee's normal salary, bonus, and health insurance
benefits for a one-year period following his resignation or termination.

        4.    Salary:    As compensation for his services, TSC shall pay
Employee a base salary in the amount listed in Exhibit A to this Agreement.
Employee's base salary shall be subject to annual review and may, at the
discretion of TSC's management, be adjusted from that listed in Exhibit A
according to Employee's responsibilities, capabilities and performance during
the preceding year.

--------------------------------------------------------------------------------


        5.    Bonuses:    TSC may elect to pay Employee annual bonuses. Payment
of such bonuses, if any, shall be at the sole discretion of TSC.

        6.    Employee Benefits:    During the Term of Employment, Employee
shall be entitled to participate in such employee benefit plans, including group
pension, life and health insurance and other medical benefits, and shall receive
all other fringe benefits as TSC may make available generally to its Senior Vice
Presidents.

        7.    Business Expenses:    TSC shall reimburse Employee for all
reasonable and necessary business expenses incurred by Employee in performing
his duties. Employee shall provide TSC with supporting documentation sufficient
to satisfy reporting requirements of the Internal Revenue Service and TSC. TSC's
determination as to reasonableness and necessary shall be final.

        8.    Noncompetition and Nondisclosure:    Employee acknowledges that
the successful development and marketing of TSC's professional services and
products require substantial time and expense. Such efforts generate for TSC
valuable and proprietary information ("Confidential Information") which gives
TSC a business advantage over others who do not have such information.
Confidential Information of TSC and its clients and prospects includes, but is
not limited to, the following: business strategies and plans; proposals;
deliverables; prospects and customer lists; methodologies; training materials;
and computer software. Employee acknowledges that during the Term of Employment,
he will obtain knowledge of such Confidential Information. Accordingly, Employee
agrees to undertake the following obligations which he acknowledges to be
reasonably designed to protect TSC's legitimate business interests without
unnecessarily or unreasonably restricting Employee's post-employment
opportunities:

        (a)  Upon termination of the Term of Employment for any reason, Employee
shall return all TSC property, including but not limited to computer programs,
files, notes, records, charts, or other documents or things containing in whole
or in part any of TSC's Confidential Information;

        (b)  During the Term of Employment and subsequent to termination,
Employee agrees to treat all such Confidential Information as confidential and
to take all necessary precautions against disclosure of such information to
third parties during and after Employee's employment with TSC. Employee shall
refrain from using or disclosing to any person, without the prior written
approval of TSC's Chief Executive Officer any Confidential Information unless at
that time the information has become generally and lawfully known to TSC's
competitors;

        (c)  Without limiting the obligations of paragraph 8(b), Employee shall
not, for a period of one year following his termination of employment for any
reason, for himself or as an agent, partner or employee of any person, firm or
corporation, engage in the practice of consulting or related services for any
client of TSC for whom Employee performed services, or prospective TSC client to
whom Employee submitted, or assisted in the submission of a proposal during the
one year period preceding his termination of employment;

        (d)  During a one year period immediately following Employee's
termination of employment for any reason, Employee shall not induce or assist in
the inducement of any TSC employee away from TSC's employ or from the faithful
discharge of such employee's contractual and fiduciary obligations to serve
TSC's interests with undivided loyalty;

        (e)  For one year following his termination of employment for any
reason, Employee shall keep TSC currently advised in writing of the name and
address of each business organization for which he acts as agent, partner,
representative or employee.

        9.    Remedies:    Employee recognizes and agrees that a breach of any
or all of the provisions of paragraph 8 will constitute immediate and
irreparable harm to TSC's business advantage, including but not limited to TSC's
valuable business relations, for which damages cannot be readily calculated and
for which damages are an inadequate remedy. Accordingly, Employee acknowledges
that TSC shall

2

--------------------------------------------------------------------------------

therefore be entitled to an order enjoining any further breaches by the
Employee. Employee agrees to reimburse TSC for all costs and expenses, including
reasonable attorneys' fees incurred by TSC in connection with the enforcement of
its rights under any provision of this Agreement.

        10.    Intellectual Property:    During the Term of Employment, Employee
shall disclose to TSC all ideas, inventions and business plans which he develops
during the course of his employment with TSC which relate directly or indirectly
to TSC's business, including but not limited to any computer programs,
processes, products or procedures which may, upon application, be protected by
patent or copyright. Employee agrees that any such ideas, inventions or business
plans shall be the property of TSC and that Employee shall at TSC's request and
cost, provide TSC with such assurances as is necessary to secure a patent or
copyright.

        11.    Assignment:    Employee acknowledges that the services to be
rendered pursuant to this Agreement are unique and personal. Accordingly,
Employee may not assign any of his rights or delegate any of his duties or
obligations under this Agreement. TSC may assign its rights, duties or
obligations under this Agreement to a subsidiary or affiliated company of TSC or
purchaser or transferee of a majority of TSC's outstanding capital stock or a
purchaser of all, or substantially all, of the assets of TSC.

        12.    Notices:    All notices shall be in writing, except for notice of
termination of employment, which may be oral if confirmed in writing within
14 days. Notices intended for TSC shall be sent by registered or certified mail
addressed to it at 205 North Michigan Avenue, 15th Floor, Chicago, Illinois
60601 or its current principal office, and notices intended for Employee shall
be either delivered personally to him or sent by registered or certified mail
addressed to his last known address.

        13.    Entire Agreement:    This Agreement and Exhibit A attached hereto
constitute the entire agreement between TSC and Employee. Neither Employee nor
TSC may modify this Agreement by oral agreements, promises or representations.
The parties may modify this Agreement only by a written instrument signed by the
parties.

        14.    Applicable Law:    This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois.

        15.    Mediation of Disputes:    Neither party shall initiate
arbitration or other legal proceedings (except for any claim under Paragraph 8
of this Agreement), against the other party, or, in the case of TSC, any of its
directors, officers, employees, agents, or representatives, relating in any way
to this Agreement, to Employee's employment with TSC, the termination of his
employment or any or all other claims that one party might have against the
other party until 30 days after the party against whom the claim[s] is made
("Respondent") receives written notice from the claiming party of the specific
nature of any purported claim and the amount of any purported damages. Employee
and TSC further agree that if Respondent submits the claiming party's claim to
the Center for Public Resources, 680 Fifth Avenue, New York, New York 10019, for
nonbinding mediation prior to the expiration of such 30 day period, the claiming
party may not institute arbitration or other legal proceedings against
Respondent until the earlier of (i) the completion of nonbinding mediation
efforts, or (ii) 90 days after the date on which the Respondent received written
notice of the claimant's claim.

        16.    Binding Arbitration:    Employee and TSC agree that all claims or
disputes relating to his employment with TSC or the termination of such
employment, and any and all other claims that Employee might have against TSC,
any TSC director, officer, employee, agent, or representative, and any and all
claims or disputes that TSC might have against Employee (except for any claims
under Paragraph 8 of this Agreement) shall be resolved under the Expedited
Commercial Rules of the American Arbitration Association. If either party
pursues a claim and such claim results in an Arbitrator's decision, both parties
agree to accept such decision as final and binding. TSC and

3

--------------------------------------------------------------------------------


Employee agree that any litigation under Paragraph 8 of this Agreement shall be
brought in the Circuit Court for Cook County, Illinois.

        17.    Severability:    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

        18.  Employee acknowledges that he has read, understood and accepts the
provisions of this Agreement.


Technology Solutions Company
 
Employee
By:
 
/s/  JACK N. HAYDEN      

--------------------------------------------------------------------------------


 
/s/  TIMOTHY P. DIMOND      

--------------------------------------------------------------------------------


Position:
 
President and Chief Executive Officer
 
 
 
 
Dated as of:
 
January 21, 2002
 
Dated as of:
 
January 21, 2002

4

--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE:   Timothy P. Dimond
POSITION:
 
Senior Vice President & Chief Financial Officer
BASE SALARY:
 
$260 Thousand Per Annum
 
 
EFFECTIVE DATE:
 
January 21, 2002

 

 

 

 

/s/  TIMOTHY P. DIMOND      

--------------------------------------------------------------------------------



 

 

 

 

January 21, 2002

--------------------------------------------------------------------------------


 
 
 
 
Dated as of

 

 

 

 

/s/  JACK N. HAYDEN      

--------------------------------------------------------------------------------


 
 
 
 
Technology Solutions Company

 

 

 

 

January 21, 2002

--------------------------------------------------------------------------------


 
 
 
 
Dated as of

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.21

